Title: III. Report on Candidates for Office in Vermont, [23 February 1791]
From: Jefferson, Thomas
To: Washington, George



[23 Feb. 1791]


Mr. [Theodore] Sedgewick. There can be no competitor with Chipman for the place of judge. He is by far the most able lawyer in that state, a man of very fair moral character. The straitlaced old people think him not very orthodox in his religion.
Mr. [Jeremiah] Wadsworth. Chipman the first man for a judge. Bradly, a lawyer of eminence, remarkeable for his eloquence; not so steady a character as Chipman.
Mr. [Abraham] Baldwin. He and Chipman were at Yale college together. Chipman was then 23. years of age, a young man of great natural abilities and of as good an education as that place could give. His moral character was unexceptionable: his religious ideas latitudinarian. As far as he has had sight of him since, he has supported a solidly good character.
Mr. L. R. Morris and Mr. Chipman. On being asked, the latter was silent, the former said he had conferred with Colo. Wadsworth and Mr. Sedgewick who would write to me on the subject. I asked them particularly who was proper to be Marshal: he said they had named a person to Colo. Wadsworth who would write of him to me. On going away however, he said he had offered himself to the consideration of Colo. Wadsworth as Marshal. Colo. Wadsworth however has not named him in the preceding letter.
Noah Smith of Vermont (now in Philadelphia) The general expectation is that Chipman will be judge. He is a good lawyer and a good man. Governor Robinson is also a good man, and  has been thought of by some. He is not of the law at all. For Attorney Israel Smith (brother of Noah) was spoken of by Colo. Wadsworth and Sedgewick (who conferred with Noah Smith). Isaac Tichinor is also a proper person. L. R. Morris and Stephen Keyes are the only persons thought of for Marshall. Both good and proper men.
Mr. [Caleb] Strong. He thinks it unquestionable that Chipman is the properest person for judge: and Tichinor is preferable to Israel Smith, for Attorney. He observes that in all the instances of persons named by their assembly to bring forward their claims, Tichinor has been one, which is a proof of their confidence in him, and a presumption that he deserves it. L. R. Morris is a very good man, and proper for the marshal. His present appointment shews he is respected.

